Stanard, J.
concurred in reversing the judgment of the court below.
Cabell, P.
The paper propounded as the will of John Waller, bears upon its face internal evidence that he did not regard it as a final and concluded act. It is manifest, from the paper itself, that he intended something farther to be done ; that it should be “ signed and acknowledged in the presence of" witnesses. He did not, therefore, intend this paper, which is not thus signed and acknowledged, to be his will.
Upon this ground, without considering any other question raised in the argument of the counsel, I am of opinion to reverse the sentence of the circuit superior court admitting it to record.
Brooke, J. dissented.